        Case 7:11-cr-00630-KMK Document 1395 Filed 01/06/20 Page 1 of 1




                                MAHER & PITTELL, LLP
                                          ATTORNEYS AT LAW
Reply To :                                                                        Long Island Office
42-40 Bell Blvd, Suite 302                                                    14 Bond St, Suite 389
Bayside, New York 11361                                                Great Neck, New York 11021
Tel (516) 829-2299                                                               Tel (516) 829-2299
jp@jpittell.com                                                                      jp@jpittell.com

January 6, 2020

Hon. Kenneth M. Karas                    MEMO ENDORSED
U.S. District Court
300 Quarropas Street
White Plains, NY 10601-4150

Re:    US. v. Knowles, et al [Tyree Hughes} 11 er 630 (KMK)
       Violation of Supervised Release

Dear Judge Karas:

       I am counsel for Tyree Hughes in the above referenced matter.

        Currently, the case is scheduled for a court appearance on January 7, 2020. However, when
the date was case set during the last court appearance, I mistakenly calendared it for January 3, 2020.

        I have scheduling conflicts which prevent me for appearing on January Th. Accordingly,
subject to the Court's availability, I respectfullyrequestthe matter be adjourned to January 28, 2020.
I have conferred with the Government and Probation. They consent to this request and are available
on this date.

                                               Respectfully submitted,
                                               Isl
                                               Jeffrey G. Pittell

cc:     AUSA Benjamin Gianforti
        USPO Kevin Mulcahy
        Tyree Hughes
